NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAJBIR S. CHEEMA,                               No.    17-73421

                Petitioner,                     Agency No. A205-716-606

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Rajbir S. Cheema, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen and review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny the petition for review.

      The BIA did not abuse its discretion in denying as untimely Cheema’s

motion to reopen based on ineffective assistance of counsel, where he filed the

motion four years after his final administrative order of removal, he did not show

due diligence for equitable tolling of the filing deadline, and he did not show that

the motion was subject to any exceptions to the deadline. See 8 C.F.R. §

1003.2(c)(2)-(3); Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable

tolling is available to a petitioner who is prevented from timely filing a motion to

reopen due to deception, fraud, or error, as long as the petitioner exercises due

diligence in discovering such circumstances).

      In light of this disposition, we need not reach Cheema’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (“As a

general rule courts and agencies are not required to decide issues unnecessary to

the results they reach.”) (citation omitted).

      PETITION FOR REVIEW DENIED.




                                           2                                   17-73421